THEATTORNEYGENERAL
                       OF TEXAS



                                     June 26,      1975


The Honorable Bill McCoy                                  Opinion No.    H- 636
Ector County Attorney
Ector County Courthouse                                   Re: Whether a county may expend
Odessa, Texas   79761                                     money from its general fund for con-
                                                          struction,,of a drainage ditch.

Dear Mr.     McCoy:

        You have requested our opinion concerning whether a rounty~may      expend
money from its geIiera1 fund for construction   of a drainage ditch; You explain
that the Commissioners    Court of Ector County has voted to enter an agreement
with the City of Odessa whereby the county ~would contribute to the construction
of a drainage ditch.   You further note that Ector County has no Flood Control
Fund.

       Article    1581e,   section    3. V. T. C. S.,       provides    in part:

                     The Commissioners       Court of any county in this State may
                  contract and agree with any other county, political subdivi-
                  sion, governmental      unit, or municipal corporation      for the
                  joint acquisition   of right-of-ways,    or joint construction   or
                  maintenance     of canals,   drains, levees and other improve-
                  ments for flood control,      and drainage as related to flooa
                  control,  and for making necessary       outlets,  and maintain-
                  ing them.

        The proposed contract is therefore authorized                   by law and is a valid ex-
penditure of county funds.  In Bexar County v. Mann,                    157 S. W. 2d 134,136 (Tex.
Sup. 1941). the Texas Supreme~ Court stated:

                  All county expenditures lawfully authorized to be made
                  by a county must be paid out of the county’s general fund
                  unless there is some law which makes them a charge
                  against a special fund.

           Since we are aware of no special fund from which this expenditure is
required     to be made, in our opinion it is to be made from the county’s general
fund.

                                     SUMMARY

                  Where    a county has no special           fund from    which


                                       p.   2883
   The Honorable   Bill McCoy   - Page 2



                   expenditures  for drainage ditches must be made,
                   it may finance a contract for the construction of
                   such ditches with money from its general fund.




                                                Attorney   General   of Texas

-PROVED:




   jad




                                    p.   2884